                                             Case 3:20-cv-08118-LB Document 8 Filed 11/23/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT

                                   9                                  NORTHERN DISTRICT OF CALIFORNIA

                                  10                                           San Francisco Division

                                  11       LAM VI QUAN,                                       Case No. 20-cv-08118-LB
                                  12                     Plaintiff,
Northern District of California
 United States District Court




                                                                                              ORDER TO SHOW CAUSE
                                  13              v.
                                                                                              Re: ECF No. 1
                                  14       WILLIAM P. BARR, et al.,
                                  15                     Defendants.

                                  16

                                  17

                                  18        Lam Vi Quan, a citizen of Vietnam, is in the custody of the U.S. Immigration and Customs
                                  19   Enforcement (“ICE”).1 He filed this action for a writ of habeas corpus under 28 U.S.C. § 2241. See
                                  20   28 U.S.C. § 2243.
                                  21        The court may entertain a petition for writ of habeas corpus under 28 U.S.C. § 2241 to review
                                  22   a bond hearing determination for constitutional claims and legal error. Singh v. Holder, 638 F.3d
                                  23   1196, 1200–01 (9th Cir. 2011). “[A]lthough the Attorney General’s discretionary judgment . . .
                                  24   shall not be subject to review, claims that the discretionary process itself was constitutionally
                                  25   flawed are cognizable . . .” Id. at 1202. Because here the petitioner claims his bond denial was
                                  26

                                  27
                                       1
                                        Pet. – ECF No. 1. Citations refer to material in the Electronic Case File (“ECF”); pinpoint citations
                                  28   are to the ECF-generated page numbers at the top of documents.

                                       ORDER – No. 20-cv-08118-LB
                                            Case 3:20-cv-08118-LB Document 8 Filed 11/23/20 Page 2 of 2




                                   1   legally erroneous and unconstitutional, this court has jurisdiction. A district court must “award the

                                   2   writ or issue an order directing the respondent to show cause why the writ should not be granted,

                                   3   unless it appears from the application that the applicant or person detained is not entitled thereto.”

                                   4   28 U.S.C. § 2243.

                                   5      Upon review of the petition, the court cannot say that the claims are patently without merit.

                                   6   The respondents must respond to those claims.

                                   7      The court orders the United States to respond by December 14, 2020 (in the form of an answer

                                   8   under Rule 5 of the Rules Governing Section 2254 Cases), showing cause why a writ of habeas

                                   9   corpus should not be issued. Mr. Quan’s traverse is due December 28, 2020.

                                  10      The parties can alter this schedule by stipulation, and if they have disagreements, can submit a

                                  11   joint statement with those disagreements within seven day from the date of this order.

                                  12
Northern District of California
 United States District Court




                                  13      IT IS SO ORDERED.

                                  14      Dated: November 23, 2020

                                  15                                                    ______________________________________
                                                                                        LAUREL BEELER
                                  16                                                    United States Magistrate Judge
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28

                                       ORDER – No. 20-cv-08118-LB                         2
